[Cite as State v. Mann, 2015-Ohio-3151.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :

v.                                                :                  Nos. 14AP-438
                                                                     and 15AP-74
Zeddrick D. Mann,                                 :               (C.P.C. No. 12CR-2254)

                 Defendant-Appellant.             :           (REGULAR CALENDAR)



                                           D E C I S I O N

                                     Rendered on August 6, 2015


                 Ron O'Brien, Prosecuting Attorney, and Laura R. Swisher, for
                 appellee.

                 Todd W. Barstow, for appellant.

                 APPEALS from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Zeddrick D. Mann is appealing from his convictions in common pleas court
and from the refusal of the judge to grant him another trial. He assigns two errors for our
consideration:
                 I. THE TRIAL COURT ERRED AND DEPRIVED
                 APPELLANT OF DUE PROCESS OF LAW AS
                 GUARANTEED BY THE FOURTEENTH AMENDMENT TO
                 THE UNITED STATES CONSTITUTION AND ARTICLE
                 ONE SECTION TEN OF THE OHIO CONSTITUTION BY
                 FINDING HIM GUILTY OF POSSESSION OF DRUGS AND
                 HAVING WEAPONS UNDER DISABILITY AS THOSE
                 VERDICTS WERE NOT SUPPORTED BY SUFFICIENT
                 EVIDENCE AND WERE ALSO AGAINST THE MANIFEST
                 WEIGHT OF THE EVIDENCE.
No. 14AP-438 and 15AP-74                                                                    2


              II. THE TRIAL COURT ABUSED ITS DISCRETION IN
              DENYING APPELLANT'S MOTION FOR A NEW TRIAL.

       {¶ 2} Mann was visiting Columbus. He and his wife had rented a suite of rooms
at an extended stay facility called Hawthorn suites. He was present in the rooms when
police arrived and conducted a search. Mann told police that everything in the rooms
belonged to him.
       {¶ 3} The search resulted in police finding a garbage bag full of marijuana, a
smaller bag of marijuana, a baggie of cocaine, a digital scale and two firearms. The
garbage bag of marijuana had the marijuana packaged in smaller portions. The obvious
inference was that someone was selling marijuana from the suite of rooms—hence, the
digital scale to weigh marijuana and smaller portions to be weighed and sold.
       {¶ 4} Since other men were in the room at the time police approached, the
question became who was possessing and selling the marijuana. As mentioned earlier,
Mann told police that everything in the rooms was his.
       {¶ 5} At the jury trial of his case, Mann clarified or changed that statement to
indicate that the "everything" he was referring to did not include the controlled
substances or the firearms. He claimed that he did not know of the cocaine, marijuana or
firearms found during the search.
       {¶ 6} Mann's fingerprint was found on the cover for the digital scale. Mann's wife
testified at the trial that she and her husband slept in the first floor bedroom of the suite.
One of the two firearms was found lying on the bed in that bedroom. The baggie of
cocaine was found in a desk drawer in that bedroom. A small baggie of marijuana was
found in plain view on the kitchen table in the suite of rooms.
       {¶ 7} Mann himself testified that when he returned to the rooms from visiting
family in the Columbus area, a cousin and two other men were in the rooms. The rooms
smelled of marijuana smoke.
       {¶ 8} DNA testing on the firearms found in the rooms indicated that Mann had
not touched the firearm found in the upstairs bedroom. The test results as to the firearm
found on the bed in the bedroom shared by Mann and his wife were the subject of much
controversy, but the results did not exclude Mann as someone who had touched that
No. 14AP-438 and 15AP-74                                                                      3


firearm.    The forensic expert for Columbus Crime Laboratory, Amoreena Pauley, so
testified at the trial.
        {¶ 9} Later, the Columbus Police crime lab modified its standards for reports
when the DNA results indicated that more than one person had touched an object. This
modification, which occurred after Mann had been convicted, meant that the DNA results
would have been reported as "uninterpretable" in future such testing.
        {¶ 10} Sufficiency of the evidence is the legal standard applied to determine
whether the case should have gone to the jury. State v. Thompkins, 78 Ohio St.3d 380,
386 (1997). In other words, sufficiency tests the adequacy of the evidence and asks
whether the evidence introduced at trial is legally sufficient as a matter of law to support a
verdict. Id. "The relevant inquiry is whether, after viewing the evidence in a light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d
259 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307
(1979). The verdict will not be disturbed unless the appellate court finds that reasonable
minds could not reach the conclusion reached by the trier of fact. Jenks at 273. If the
court determines that the evidence is insufficient as a matter of law, a judgment of
acquittal must be entered for the defendant. See Thompkins at 387.
        {¶ 11} Even though supported by sufficient evidence, a conviction may still be
reversed as being against the manifest weight of the evidence. Thompkins at 387. In so
doing, the court of appeals, sits as a " 'thirteenth juror' " and, after " 'reviewing the entire
record, weighs the evidence and all reasonable inferences, considers the credibility of
witnesses and determines whether in resolving conflicts in the evidence, the jury clearly
lost its way and created such a manifest miscarriage of justice that the conviction must be
reversed and a new trial ordered.' " Id. (quoting State v. Martin, 20 Ohio App.3d 172, 175
(1st Dist.1983)); see also Columbus v. Henry, 105 Ohio App.3d 545, 547-48 (10th
Dist.1995). Reversing a conviction as being against the manifest weight of the evidence
should be reserved for only the most " 'exceptional case in which the evidence weighs
heavily against the conviction.' " Thompkins at 387.
        {¶ 12} As this court has previously stated, "[w]hile the jury may take note of the
inconsistencies and resolve or discount them accordingly, see [State v.] [DeHass, 10 Ohio
No. 14AP-438 and 15AP-74                                                                 4


St.2d 230 (1967)], such inconsistencies do not render defendant's conviction against the
manifest weight or sufficiency of the evidence." State v. Nivens, 10th Dist. No. 95APA09-
1236 (May 28, 1996). It was within the province of the jury to make the credibility
decisions in this case. See State v. Lakes, 120 Ohio App. 213, 217 (1964) ("It is the
province of the jury to determine where the truth probably lies from conflicting
statements, not only of different witnesses but by the same witness.")
       {¶ 13} See State v. Harris, 73 Ohio App.3d 57, 63 (10th Dist.1991) (even though
there was reason to doubt the credibility of the prosecution's chief witness, he was not so
unbelievable as to render verdict against the manifest weight).
       {¶ 14} Mann was convicted of possessing the marijuana which was in plain view
when police arrived. He was convicted of a firearm specification based upon the firearm
found sitting on the bed he shared with his wife in the bedroom they shared. He had told
police that everything in the rooms was his. His later modification of his claim might have
been credible as to items not in plain view, such as the cocaine in the desk drawer of the
bedroom on the first floor and the gun in the upstairs bedroom. His claim at trial that he
did not mean to include the garbage bag of marijuana and the firearm on the bed was a
claim the jury could readily disbelieve.
       {¶ 15} The evidence was sufficient to support a jury verdict of guilty as to the
possession of the marijuana and as to the possession of the firearm, both in the context of
a firearm specification and in the context of a possessing a firearm under disability
charge. The convictions on those charges was in accord with the weight of the evidence
based on the evidence outlined above.
       {¶ 16} The first assignment of error is overruled.
       {¶ 17} The testimony about the DNA evidence as to the firearm in the first floor
bedroom could not have had a material impact on the verdicts. The DNA testimony never
indicated that Mann had touched the firearm. The testimony merely transitioned from
"Mann just cannot be excluded as a contributor [of DNA]" (Tr. 325) to "Q. Do these
results mean that he did not touch the gun? A. I really can't say that" (Tr. 326)—both
meaning we cannot know if Mann touched the gun based upon DNA samples.
No. 14AP-438 and 15AP-74                                                                 5


       {¶ 18} His convictions regarding the firearm were based upon where the firearm
was found and his claim of ownership. The DNA evidence was basically immaterial,
especially since it never indicated Mann did or did not touch the firearm.
       {¶ 19} The trial court judge was well within his discretion to refuse to grant a new
trial based upon the crime lab's change of reporting mechanisms.
       {¶ 20} The second assignment of error is overruled.
       {¶ 21} Both assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.

                      KLATT and LUPER SCHUSTER, JJ., concur.